 



Exhibit 10.1

 

FORM OF VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of June 28, 2016 by and
between Easterly Acquisition Corp., a Delaware corporation (“Parent”) and the
undersigned Sungevity, Inc. (the “Company”) stockholder (“Company Stockholder”).

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Solaris
Merger Sub Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), the Company and Sellers Representative have entered into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), pursuant to which Merger Sub will be merged (the “Merger”)
with and into the Company with the Company continuing as the surviving entity
and a wholly owned subsidiary of Parent;

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that each Person set forth in Section 5.17 of the Parent
Disclosure Letter execute and deliver this Agreement and agree, among other
things, to vote all of their shares of capital stock of the Company in favor of
the approval and adoption of the Merger Agreement and the Merger.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Definitions. Capitalized terms used and not defined herein shall
have the respective meanings assigned to them in the Merger Agreement. As used
herein the terms:

 

(a)          “Voting Shares” shall mean all securities of the Company
beneficially owned (as such term is defined in Rule 13d-3 under the Exchange
Act, but excluding shares of stock underlying unexercised options or warrants)
(“Beneficially Owned” or “Beneficial Ownership”) by Company Stockholder,
including any and all securities of the Company acquired and held in such
capacity subsequent to the date hereof (including upon the exercise of options
or warrants); and

 

(b)          “Derivative Securities” means any securities that are the subject
of any derivative or other transaction entered into by any Person, which gives
such person the economic equivalent of ownership of an amount of such securities
due to the fact that the value of the derivative is determined by reference or
in relation to the price or value of such securities, irrespective of whether
(i) such derivative conveys or confers to any Person, or otherwise has ascribed
to it, any voting rights or voting power or (ii) the derivative is capable of
being or required to be settled by the payment of cash or through the delivery
of such securities;

 

2.          Representations and Warranties of Company Stockholder. Company
Stockholder hereby represents and warrants to Parent with respect to Company
Stockholder’s ownership of its Voting Shares set forth on the signature page
hereto as follows:

 

 

 

  

(a)          Authority. If Company Stockholder is a legal entity, Company
Stockholder has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby. If Company Stockholder
is a natural person, Company Stockholder has the legal capacity to enter into
this Agreement. If Company Stockholder is a legal entity, this Agreement has
been duly authorized, executed and delivered by Company Stockholder. This
Agreement constitutes a valid and binding obligation of Company Stockholder
enforceable in accordance with its terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

 

(b)          No Consent. No consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Entity or other Person
on the part of Company Stockholder is required in connection with the execution,
delivery and performance of this Agreement. If Company Stockholder is a natural
person, either (i) no consent of Company Stockholder’s spouse is necessary under
any “community property” or other laws for the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or (ii)
Company Stockholder’s spouse has executed and delivered the spousal consent
attached hereto as Exhibit A. If Company Stockholder is a trust, no consent of
any beneficiary is required for the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.

 

(c)          No Conflicts. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance
with the terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to Company Stockholder or to Company Stockholder’s
property or assets that would reasonably be expected to prevent or delay the
consummation of the Merger or that would reasonably be expected to prevent
Company Stockholder from fulfilling its obligations under this Agreement.

 

(d)          Ownership of Shares.  Company Stockholder Beneficially Owns its
Voting Shares free and clear of all Encumbrances. Except pursuant hereto and
pursuant to (i) that certain Second Amended and Restated Voting Agreement, dated
as of December 11, 2015, by and among the Company, Company Stockholder and the
other stockholders of the Company party thereto (the “Original Voting
Agreement”), (ii) that certain Second Amended and Restated Right of Refusal and
Co-Sale Agreement, dated as of December 11, 2015, by and among the Company,
Company Stockholder and the other stockholders of the Company party thereto (the
“Co-Sale Agreement”), and (iii) that certain Sixth Amended and Restated
Investors’ Rights Agreement, dated as of December 11, 2015, by and among the
Company, Company Stockholder and the other stockholders of the Company party
thereto (the “Investors’ Rights Agreement”), there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
Company Stockholder is a party relating to the pledge, acquisition, disposition,
transfer or voting of Voting Shares and there are no voting trusts or voting
agreements with respect to the Voting Shares. Company Stockholder does not
Beneficially Own (i) any Voting Shares other than the Voting Shares set forth on
Annex A and (ii) any options, warrants or other rights to acquire any additional
shares of Company Common Stock or Company Preferred Stock or any security
exercisable for or convertible into shares of Company Common Stock or Company
Preferred Stock, other than as set forth on Annex A (collectively, “Options”).

 

 2 

 

  

(e)          Positions. Neither Company Stockholder nor any of its Affiliates,
nor anyone else acting on its or their behalf, has acquired record or beneficial
ownership of, or has a short position or any other interest in, any Voting
Securities or debt securities of Parent.

 

3.          Agreement to Vote Shares; Irrevocable Proxy.

 

(a)          Company Stockholder agrees during the term of this Agreement to be
present and counted and to vote or cause to be voted the Company Voting Shares
that he, she or it Beneficially Owns at any meeting of stockholders of the
Company or any adjournment thereof, and to execute a written consent of
stockholders of the Company if stockholders of the Company are requested to vote
their shares through the execution of an action by written consent: (i) in favor
of the Merger and the Merger Agreement, at every meeting (or in connection with
any request for action by written consent) of the stockholders of the Company at
which such matters are considered and at every adjournment or postponement
thereof; (ii) against any Acquisition Proposal or action, proposal, transaction
or agreement which would reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement; and (iii) against any action, proposal,
transaction or agreement that would reasonably be expected to impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Merger or the fulfillment of the Company’s or Merger Sub’s conditions under
the Merger Agreement or change in any manner the voting rights of any class of
shares of the Company (including any amendments to the Company’s certificate of
incorporation or bylaws other than in connection with the Merger).

 

(b)          Company Stockholder hereby appoints Parent, Avshalom Kalichstein
and Darrell Crate and any designee of Avshalom Kalichstein and Darrell Crate,
and each of them individually, as his, her or its proxies and attorneys-in-fact,
with full power of substitution and resubstitution, to vote or act by written
consent during the term of this Agreement with respect to the Voting Shares in
accordance with Section 3(a). This proxy and power of attorney is given to
secure the performance of the duties of Company Stockholder under this
Agreement. Company Stockholder shall take such further action or execute such
other instruments as may be necessary to effectuate the intent of this proxy.
This proxy and power of attorney granted by Company Stockholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and, solely
with respect to the transactions described within this Agreement and not
regarding voting provisions related to the Company’s Board of Directors and
votes to increase the authorized amount of Company Class A Common Stock (the
“Existing Voting Provisions”), shall revoke any and all prior proxies granted by
each Company Stockholder with respect to his, her or its Voting Shares. The
power of attorney granted by Company Stockholder herein is a durable power of
attorney and shall survive the dissolution, bankruptcy, death or incapacity of
Company Stockholder. The proxy and power of attorney granted hereunder shall
terminate upon the termination of this Agreement.

 

 3 

 

  

4.          No Voting Trusts or Other Arrangement. Except for the Original
Voting Agreement, Company Stockholder agrees that Company Stockholder will not,
and will not permit any entity under Company Stockholder’s control to, deposit
any Voting Shares in a voting trust, grant any proxies with respect to the
Voting Shares or subject any of the Voting Shares to any arrangement with
respect to the voting of the Voting Shares. Except for the previous proxies and
attorney in fact with respect to the Existing Voting Provisions in the Original
Voting Agreement, Company Stockholder hereby revokes any and all previous
proxies and attorneys in fact with respect to the Voting Shares.

 

5.          Transfer and Encumbrance. Company Stockholder agrees that during the
term of this Agreement, Company Stockholder will not, directly or indirectly,
transfer, sell, offer, exchange, assign, pledge or otherwise dispose of or
encumber (“Transfer”) any of his, her or its Voting Shares or enter into any
contract, option or other agreement with respect to, or consent to, a Transfer
of, any of his, her or its Voting Shares or Company Stockholder’s voting or
economic interest therein. Any attempted Transfer of Voting Shares or any
interest therein in violation of this Section 5 shall be null and void. This
Section 5 shall not prohibit a Transfer of Voting Shares by Company Stockholder
to (a) an executive officer or director of the Company, (b) any member of
Company Stockholder's immediate family, or to a trust for the benefit of Company
Stockholder or any member of Company Stockholder's immediate family, or upon the
death of Company Stockholder, or (c) Company Stockholder’s Affiliate; provided,
however, that a Transfer referred to in this sentence shall be permitted only
if, as a precondition to such Transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement.

 

6.          Standstill. Without the express, prior written consent of the Parent
Board, from and after the date hereof until the earlier of the Closing or the
termination of the Merger Agreement in accordance with the terms thereof (the
“Standstill Period”), except for Company Stockholder’s receipt of Parent Common
Stock pursuant to the Merger Agreement, neither Company Stockholder nor any of
its Affiliates shall, directly or indirectly, in any manner:

 

a.           acquire, offer to acquire or agree to acquire record or beneficial
ownership of any securities (or any interest therein or right thereto) having
statutory, organic or contractual voting power, whether or not contingent
(“Voting Securities”), of Parent;

 

b.           sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Voting Securities (or other securities) of Parent
acquired or held by Company Stockholder or permit any of its Affiliates to do
so;

 

c.           enter into any contract, arrangement, understanding, plan,
agreement or commitment (whether oral or written) with respect to any Derivative
Securities of Parent; or

 

d.           advise, assist, encourage or direct any Person to do (or to advise,
assist, encourage or direct any other Person to do) any of the foregoing.

 

 4 

 

  

7.          Appraisal and Dissenters’ Rights. Company Stockholder hereby waives,
and agrees not to assert or perfect, any rights of appraisal or rights to
dissent from the Merger that Company Stockholder may have by virtue of ownership
of any Voting Shares.

 

8.          Investor Agreements. Company Stockholder hereby agrees to the
termination of the Original Voting Agreement, the Co-Sale Agreement, the
Investors’ Rights Agreement and any other similar agreements between the Company
and Company Stockholder, including any such agreement granting Company
Stockholder investor rights, rights of first refusal, registration rights or
director designation rights, at or immediately prior to the Effective Time,
without any liability being imposed on the part of Parent or the Company.

 

9.          Sellers Representative. Company Stockholder hereby agrees to the
appointment of (i) the Sellers Representative named in the Merger Agreement (or
any other Person as the Company Board may decide) to act as Sellers
Representative for the benefit of the Selling Stockholders pursuant to the
Merger Agreement and (ii) the Advisory Committee named in the Merger Agreement.

 

10.         Termination. This Agreement shall terminate upon the earliest to
occur of (i) the Effective Time, (ii) the date on which the Merger Agreement is
terminated in accordance with its terms, and (iii) the date of any material
modification, waiver or amendment of the Merger Agreement that affects adversely
the consideration payable to stockholders of the Company pursuant to the
Merger Agreement as in effect on the date hereof; provided, however, that in the
case of any termination pursuant to the foregoing clause (i), Sections 7, 15 and
16 shall survive such termination hereof. Except as provided in this Section 10,
upon termination of this Agreement, no party shall have any further obligations
or liabilities under this Agreement.

 

11.         No Agreement as Director or Officer. Company Stockholder is signing
this Agreement solely in its capacity as a stockholder of the Company. If
applicable, Company Stockholder does not make any agreement or understanding in
this Agreement in Company Stockholder’s capacity (or in the capacity of any
Affiliate, partner or employee of Company Stockholder) as a director or officer
of the Company or any of its Subsidiaries (if Company Stockholder holds such
office). If applicable, nothing in this Agreement will limit or affect any
actions or omissions taken by Company Stockholder in his, her or its capacity as
a director or officer of the Company, and no actions or omissions taken in
Company Stockholder’s capacity as a director or officer shall be deemed a breach
of this Agreement. Nothing in this Agreement will be construed to prohibit,
limit or restrict Company Stockholder from exercising his or her fiduciary
duties as an officer or director to the Company or its stockholders, as
applicable.

 

12.         Specific Enforcement. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof, and, accordingly, that Parent shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware without proof of actual damages or otherwise, in addition
to any other remedy to which they are entitled at law or in equity. Company
Stockholder hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security or a bond as a prerequisite to obtaining equitable
relief.

 

 5 

 

 

13.         Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
to this Agreement, or, in the case of a waiver, by the party against whom the
waiver is to be effective. No waiver of any provisions hereof by either party
shall be deemed a waiver of any other provisions hereof by such party, nor shall
any such waiver be deemed a continuing waiver of any provision hereof by such
party.

 

14.         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt), (b) when received by the addressee if sent by
a nationally recognized overnight courier (receipt requested), (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to Parent
at Easterly Acquisition Corp., 375 Park Avenue, 21st Floor, New York, NY 10152,
Attention: Avshalom Kalichstein, Facsimile: (646) 383-9413, with a copies (which
shall not constitute notice) to (i) Hogan Lovells US LLP, 875 Third Avenue, New
York, NY 10022, Attention: Alexander B. Johnson, Facsimile: (212) 918-3100, (ii)
Sungevity, Inc., 66 Franklin St., Oakland, CA 94607, Attention: Andrew Birch,
Facsimile: (510) 380-6875, (iii) Sungevity, Inc., 66 Franklin St., Oakland, CA
94607, Attention: General Counsel, Telephone No: (510) 496-5500, Facsimile:
(510) 380-6875 and (iv) Orrick, Herrington & Sutcliffe LLP, The Orrick Building,
405 Howard Street, San Francisco, CA 94105-2669, Attention: Andrew D. Thorpe,
Facsimile: (415) 773-5759, and to Company Stockholder at the addresses set forth
on the signature page hereto (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 14).

 

15.         Public Announcements. Company Stockholder shall not issue any press
release or otherwise make any public statement with respect to this Agreement,
the Merger Agreement, the Merger or any other transactions contemplated by the
Merger Agreement without the prior written consent of Parent or except as may be
required by applicable Law.

 

16.         Miscellaneous.

 

(a)          This Agreement shall be governed and construed in accordance with
the laws of the State of Delaware without giving effect to the principles of
conflicts of law thereof or of any other jurisdiction.

 

 6 

 

 

(b)          Each of the parties hereto (a) consents to submit itself, and
hereby submits itself, to the personal jurisdiction of the Court of Chancery of
the State of Delaware and any court of the United States located in the State of
Delaware, in the event any dispute arises out of this Agreement, (b) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, and agrees not to plead or claim
any objection to the laying of venue in any such court or that any judicial
proceeding in any such court has been brought in an inconvenient forum, (c)
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if under applicable law exclusive
jurisdiction is vested in the Federal courts, any court of the United States
located in the State of Delaware and (d) consents to service of process being
made through the notice procedures set forth in Section 14.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 16(c).

 

(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and this Agreement shall be reformed, construed and enforced in such
jurisdiction such that the invalid, illegal or unenforceable provision or
portion thereof shall be interpreted to be only so broad as is enforceable.

 

(e)          This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when two or more counterparts have been signed by each of the parties and
delivered to the other parties (including by facsimile or via portable document
format (.pdf)), it being understood that all parties need not sign the same
counterpart.

 

(f)          Company Stockholder shall execute and deliver (or cause to be
executed and delivered) such additional certificates, instruments and other
documents as may be necessary or desirable, upon the reasonable request of
Parent or the Company, to effect the transactions contemplated by this
Agreement, including, without limitation, the Written Consent.

 

(g)          All Section headings herein are for convenience of reference only
and are not part of this Agreement, and no construction or reference shall be
derived therefrom.

 

 7 

 

 

(h)          The obligations of Company Stockholder set forth in this Agreement
shall not be effective or binding upon Company Stockholder until after such time
as the Merger Agreement is executed and delivered by Parent, Merger Sub, the
Company and Sellers Representative. The parties agree that there is not and has
not been any other agreement, arrangement or understanding between the parties
hereto with respect to the matters set forth herein.

 

(i)          No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto. Any assignment contrary to the provisions of this Section 16(i)
shall be null and void.

 

[Remainder of this page intentionally left blank]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  PARENT:       EASTERLY ACQUISITION CORP.

 

  By:     Name:   Title:

 

[Voting Agreement Signature Page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  COMPANY STOCKHOLDER:       [                                  ]       By:    
Name:     Title:     Address:              

 

Company Class A Common Stock: ____________

 

Company Class B Common Stock: ____________

 

Company Series A Preferred Stock: ___________

 

Company Series B Preferred Stock: ___________

 

Company Series C Preferred Stock: ___________

 

Company Series D Preferred Stock: ___________

 

Company Class A Warrants: ____________

 

Company Series A Warrants: ____________

 

Company Series B Warrants: ____________

 

Company Series C Warrants: ____________

 

Company Series D Warrants: ____________

 

Company Stock Options: ____________

 

Dollar Amount of Convertible Notes Outstanding: ____________

 

[Voting Agreement Signature Page]

 

 

 

 

Exhibit A

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________________ (“Company
Stockholder”), have read and hereby approve the foregoing Voting Agreement. In
order to facilitate the Merger as set forth in the Merger Agreement, I hereby
agree to be irrevocably bound by the Voting Agreement and further agree that any
community property or similar interest that I may have in the Voting Shares (as
defined therein) shall be similarly bound by the Voting Agreement. I hereby
appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any rights under the Voting Agreement.

 

      Spouse of Company Stockholder   (if applicable)

 

 

